Citation Nr: 0635058	
Decision Date: 11/13/06    Archive Date: 11/27/06

DOCKET NO.  04-13 907	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy of the lower extremities, including as due to 
herbicide exposure. 

2.  Entitlement to service connection for peripheral 
neuropathy of the face, including as due to herbicide 
exposure. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel

INTRODUCTION

The veteran had active duty from August 1964 to December 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2004 rating decision.  In September 
2005, the veteran appeared at a hearing at the RO before the 
undersigned.  Subsequently in May 2005, the Board referred 
this case for a medical expert opinion which was received in 
July 2006.  


FINDINGS OF FACT

1.  A preponderance of the evidence of record reflects that 
the peripheral neuropathy of the lower extremities is related 
to presumed herbicide exposure during the veteran's active 
service. 

2.  The evidence has not shown that the veteran has 
peripheral neuropathy of the face, including as due to 
herbicide exposure, that is related to service.  


CONCLUSIONS OF LAW

1.  Peripheral neuropathy of the lower extremities was 
incurred in service.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

2.  Peripheral neuropathy of the face was not incurred in or 
aggravated by active service and may not be presumed to have 
been caused by herbicide exposure.  U.S.C.A. §§ 1110, 1116, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also requires VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran was provided with the notice 
required by the VCAA letters dated in October 2003 and 
November 2003.  The RO specifically informed the veteran of 
the evidence required to substantiate his claims, the 
information required from him to enable VA to obtain evidence 
on his behalf, the assistance that VA would provide to obtain 
evidence on his behalf, and that he should submit such 
evidence or provide VA with the information necessary for VA 
to obtain such evidence on his behalf.  The veteran was 
essentially told to submit any evidence pertaining to his 
claims.  Therefore, the Board finds that he was provided with 
the notice required by the VCAA.

Moreover, all available evidence pertaining to the veteran's 
claims has been obtained.  The record before the Board 
contains service medical records and post-service medical 
records.  In addition, neither the veteran nor his 
representative has identified any additional pertinent 
evidence that could be obtained to substantiate his claims.  
The Board is also unaware of any such evidence.  Therefore, 
the Board is satisfied that VA has complied with its duty to 
assist the veteran in the development of the facts pertinent 
to the claims.

The record also reflects that the originating agency 
readjudicated the veteran's claims following the provision of 
the required notice and the completion of all indicated 
development of the record.  In light of the Board's denial of 
the appellant's claim for peripheral neuropathy of the face, 
no disability rating or effective date will be assigned, so 
there can be no possibility of any prejudice to the appellant 
under the holding in Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Additionally, as the Board is granting the claim for 
service connection for peripheral neuropathy of the lower 
extremities, the agency of original jurisdiction will be 
responsible for addressing any notice defect with respect to 
the rating and effective date elements when effectuating the 
award.  Therefore, it is not prejudicial to the appellant for 
the Board to proceed to finally decide the issues discussed 
in this decision.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); Quartuccio, 16 Vet. App. 183; Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); see also 38 C.F.R. § 20.1102 (2006) (harmless 
error).

Analysis

When seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).  

Where the veteran served continuously for ninety (90) or more 
days during a period of war, and if a chronic disease, such 
as organic diseases of the nervous system, became manifest to 
a degree of 10 percent or more within one year from the date 
of the veteran's termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309. In the present case, this presumption does not 
apply as the medical evidence shows that neuropathy did not 
manifest until many years after discharge.

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
has a disease listed at 38 C.F.R. § 3.309(e), shall be 
presumed to have been exposed during such service to an 
herbicide agent containing dioxin, such as Agent Orange, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  38 C.F.R. § 3.307(a)(6)(iii).  Furthermore, even if 
a veteran does not have a disease listed at 38 C.F.R. § 
3.309(e), he or she is presumed to have been exposed to 
herbicides if he or she served in Vietnam between January 9, 
1962, and May 7, 1975, unless there is affirmative evidence 
to establish that the veteran was not exposed to any such 
agent during that service.  See 38 U.S.C.A. § 1116(f).
 
The veteran's Form DD 214 indicates that he had active 
military service from November 1968 to December 1973, and his 
decorations and awards include a Vietnam Campaign Medal and 
Vietnam Service Medal.  He had 2 tours of service in the 
Republic of Vietnam from January 1966 to December 1966 and 
from October 1968 to October 1969.  Accordingly, exposure to 
herbicides during his service in Vietnam is presumed.

If a veteran was exposed to an herbicide agent during active 
service, acute and subacute peripheral neuropathy shall be 
service-connected, if the requirements of 38 C.F.R. § 
3.307(a) are met, even if there is no record of such disease 
during service. See 38 C.F.R. § 3.309(e).

Acute and subacute peripheral neuropathy must have manifested 
to a degree of 10 percent or more within a year after the 
last date on which the veteran was exposed to an herbicide 
agent during active service.  38 C.F.R. § 3.307(a)(6)(ii). 
Additionally, acute and subacute peripheral neuropathy means 
transient peripheral neuropathy that appears within weeks or 
months of exposure to an herbicide agent and resolves within 
two years of the date of onset.  38 C.F.R. § 3.309(e), Note 
2.

The Secretary of Veterans Affairs, under the authority 
granted by the Agent Orange Act of 1991, has determined that 
a presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
era is not warranted for any other condition for which the 
Secretary has not specifically determined a presumption of 
service connection is warranted.  See 67 Fed. Reg. 42600 
(June 24, 2002).

1.  Peripheral neuropathy of the lower extremities as due to 
herbicide exposure.

The veteran currently has peripheral neuropathy of the lower 
extremities.  For example, the July 2006 medical opinion 
noted that "a diagnosis of peripheral neuropathy was 
establish[ed]" as "there is symmetrical loss of 
proprioceptive and somatosensory modalities."  

For presumptive service connection due to herbicide exposure, 
peripheral neuropathy must have manifested to a degree of 10 
percent within one year after the last date the veteran was 
exposed to an herbicide agent.  See 38 C.F.R. 
§ 3.307(a)(6)(ii).  The last date of the veteran's exposure 
to herbicides was October 1969.  However, symptoms of 
peripheral neuropathy were not noted within one year of that 
date.  Additionally, there is no evidence that peripheral 
neuropathy appeared within weeks or months of exposure to an 
herbicide agent and resolved within two years of the date of 
onset.  See 38 C.F.R. § 3.309(e), Note 2.  

However, even if a veteran is found not entitled to a 
regulatory presumption of service connection, the claim must 
still be reviewed to determine if service connection can be 
established on a direct basis.  See Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994) (holding that the Veterans' Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 
2727-29 (1984), does not preclude a veteran from establishing 
service connection with proof of actual direct causation).

As outlined above, service connection generally requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez 
v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992)).

Service medical records dated in May 1973 show that the 
veteran was seen for complaints of "staggering" to the left 
side, feeling as if he had no control of his left leg, and 
bumping into walls.  The examination at service discharge in 
October 1973 noted cervical hypertonus, endpoint fine 
sustained conjugate with stagmus on all directions of gaze, 
mild scanning dysarthria, and mild ataxia of both legs.  

The July 2006 medical examiner indicated that he was unable 
to state the onset of neuropathy.  He pointed out that the 
detailed neurological evaluation in May 1973 failed to 
document any signs of neuropathy but he also stated that 
delayed manifestation of neurological signs is consistent 
with toxic exposure leading to peripheral neuropathy.  While 
he could not accurately assess whether the neuropathy was 
acute, subacute, or chronic, he classified the neuropathy as 
chronic based on the temporal profile.  He concluded that the 
veteran's peripheral neuropathy was "very likely related to 
Agent Orange exposure while in Vietnam."  Additionally, 
multiple VA clinical records also relate neuropathy to Agent 
Orange exposure.  

Based on review of the evidence, the Board finds that service 
connection for peripheral neuropathy of the lower extremities 
is warranted in this case.  There is no evidence to rebut the 
findings from the VA outpatient clinic entries or the July 
2006 opinion by the VA neurologist.  Although service medical 
records are negative for signs of neuropathy, there is 
evidence relating current neuropathy to Agent Orange exposure 
in service.  Therefore, service connection for peripheral 
neuropathy of the lower extremities is granted.



2.  Peripheral neuropathy of the face, including as due to 
herbicide exposure. 

Initially, the Board notes that there is no current diagnosis 
of peripheral neuropathy of the face.  While several VA 
clinical records reflect facial neuropathy attributable to 
Bells Palsy, the July 2006 neurologist, after reviewing the 
overall record, concluded that the veteran did not have Bells 
Palsy.  There is no showing that neuropathy of the face was 
manifested within the first post service year and it is not a 
disability that may be presumed to be due to herbicide 
exposure.  See 38 C.F.R. §§ 3.307, 3.309.  

However, the claim must still be reviewed to determine if 
service connection can be established on a direct basis.  See 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). Service 
medical records discussed the veteran's facial disability.  
The records established that the veteran had facial burns 
from a December 1957 incident.  In March 1965, the veteran 
was operated upon for release of scar contracture of the 
right upper and lower eyelids and for full thickness skin 
graft from right post auricular sulcus to right upper and 
lower eyelids.   A December 1970 plastic surgery consult 
noted a moderate amount of scarring of the face and split 
thickness skin graft to nasal dorsum and full thickness skin 
graft to right and left upper eyelids and right lower eyelid 
and split thickness skin graft to right lower eyelid and full 
thickness skin graft to upper lip.  He had a moderate amount 
of scarring of nasal dorsum and columella with retracted 
columella and prominent tip and atrophic epithelium overlying 
tip and nasal dorsum.  The right nostril was contracted in 
horizontal direction with decreased airway and nasal 
columella was also retracted.  A May 1973 Medical Board 
Report noted a diagnosis of diffuse facial scarring, 
secondary to third degree phosphorus burns to the face among 
other disabilities.  

The July 2006 examiner indicated that the veteran's extensive 
facial damage and underlying tissue was due to a phosphorus 
burn sustained in December 1957.  The right facial nerve was 
damaged as indicated by reports prior to plastic 
reconstructive surgery document facial contractures on the 
right side involving his right eye and lip.  The examiner 
concluded that the veteran's facial nerve injury was not 
related to Agent Orange exposure.        

Based upon the evidence, the Board finds that service 
connection is unwarranted in this case.  While the veteran 
was treated on several occasions in service for his facial 
disability, the evidence is clear that the burns were a 
result of phosphorous burns prior to service.  The usual 
effects of medical and surgical treatment in service, having 
the effect of ameliorating disease or other conditions 
incurred before enlistment, will not be considered service-
connected unless the underlying disability is aggravated by 
service.  See 38 C.F.R. § 3.306 (2006).  There is no showing 
of aggravation of this disability in service.  Additionally, 
there is no evidence that his facial disability is related to 
service, including Agent Orange exposure.  In fact, the July 
2006 medical opinion specifically found that the veteran's 
facial disability was not related to Agent Orange exposure.  
Accordingly, service connection for peripheral neuropathy of 
the face, including as due to herbicide exposure, is denied. 

To the extent that the veteran himself has claimed peripheral 
neuropathy of the face, including as due to herbicide 
exposure, is related to service, as a layman, he has no 
competence to give a medical opinion on the diagnosis or 
etiology of a condition.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).

In sum, the preponderance of the evidence is against finding 
that the veteran has peripheral neuropathy of the face, 
including as due to herbicide exposure, that was incurred in 
or is otherwise related to service.  When the preponderance 
of evidence is against a claim, it must be denied.  38 
U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

	


(CONTINUED ON NEXT PAGE)





ORDER

Service connection for peripheral neuropathy of the lower 
extremities, including as due to herbicide exposure, is 
granted. 

Service connection for peripheral neuropathy of the face, 
including as due to herbicide exposure, is denied.


____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


